16 N.Y.2d 894 (1965)
The People of the State of New York ex rel. Hamilton Smith, Appellant,
v.
Walter H. Wilkins, as Warden of Attica State Prison, Respondent.
Court of Appeals of the State of New York.
Argued September 27, 1965.
Decided October 21, 1965.
John H. Stenger for appellant.
Louis J. Lefkowitz, Attorney-General (Winifred C. Stanley and Ruth Kessler Toch of counsel), for respondent.
Concur: Chief Judge DESMOND and Judges DYE, FULD, VAN VOORHIS, BURKE, SCILEPPI and BERGAN.
Order affirmed; no opinion.